DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially planar; substantially parallel” in claims 14 and 15 is a relative term which renders the claim indefinite. The term “substantially planar; substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “substantially planar; substantially parallel” mean that a maximum deviation from plane or parallel of 1, 5, 10, 15 or 20% is acceptable?  It is suggested to delete the phrase substantially or define the requisite degree in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-16 are rejected under 35 U.S.C. 103 as being obvious over Culf (US 2012/0060379) in view of Zuidervaart (US 2002/0088122).
With respect to the limitations of claim 1, Culf teaches a method of treating material of a cutting element (title, abstract), the method comprising: providing a piece of material to form a blank (Figs 3-6, first material, steel strip 400, 0040) for the cutting element, the blank having an exterior surface and a substrate of the material below the exterior surface of the blank (Figs 4-6, strip 400 having exterior surface and inner substrate), the exterior surface including opposite first and second broad faces and an edge face extending between the first and second broad faces (Fig 5, 6a, 6b, strip 400 having two side faces and top edge face); applying a cladding material (Fig 5, feed powder 542, 0056) to at least a portion of the blank (400) utilizing a laser (Fig 5, beam of radiation 55, laser, 0054, 0056) to bond a cladding powder to the exterior surface of the blank (0037, 0060, 0061, the powder is able to rapidly melt under the action of the laser beam), a beam of the laser impinging on the exterior surface of the blank at a spot on the exterior surface (Fig 5, shows laser beam spot impinging on top surface of strip 400), the application including: selecting and utilizing a power level of the laser and a rate of movement of the spot of the laser across the exterior surface (0054, 0076, [e.g. energy, power, frequency of the radiation pulses] and the rate of passage of the strip 400 beneath the focused beam of radiation 555) which is effective to form a stratum of martensite in the substrate of the material below the exterior surface (Fig 2a, 6a, a narrow band of untampered martensite which corresponds to the intermediate portion 55/65 shown in FIG. 2a, forms immediately behind the deposited layer, 0078) and the cladding material bonded to the exterior surface (deposition of the second material 60, 0033); and removing a portion of the blank at the edge face to provide a taper face (Fig 3, step 391, grinding, 0080; Figs 6c, 6d, 0064, after grinding) extending between the first and second opposite broad faces (Figs 6c, 6d, shows tapered edges between opposite broad faces and forming a cutting edge on the cutting element with a portion of the stratum of martensite exposed (Figs 6c, 6d, shows exposed martensite 55/65) at the cutting edge.
Culf discloses the claimed invention except for the cutting edge being located at an apex of an acute angle formed by one of the broad faces and the taper face.
However, Zuidervaart discloses the cutting edge (Fig 3, cutting edge 7, 0020) being located at an apex of an acute angle formed by one of the broad faces (side face 37, 0020) and the taper face (facet surface 43, 0020) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of treating material of a razor blade cutting element having a cutting edge with the cutting edge being located at an apex of an acute angle formed by one of the broad faces and the taper face of Zuidervaart for the purpose forming a known razor blade configuration having an alternative chisel-shaped tip angle (0009).
With respect to the limitations of claims 2, 3, 4 and 10, Culf teaches the removing step includes (Fig 3, step 391, grinding, 0080; Figs 6c, 6d, 0064, after grinding) removing a portion of the cladding material (Figs 6a-6d, second material 60); the power level of the laser beam (0054, 0076) is effective to create, at a location on the blank, heating of the material to induce a phase change that results in the formation of the stratum of martensite in the substrate of the material below the exterior surface (Fig 2a, 6a, a narrow band of untampered martensite which corresponds to the intermediate portion 65 shown in FIG. 2a, forms immediately behind the deposited layer, 0078) and the cladding material (60) bonded to the exterior surface; the rate of movement of the spot of the laser beam across the exterior surface of the blank (0054, 0076) is effective to create, at the location on the blank, cooling of the material to quench the material at the location to create the stratum of martensite in the substrate of the material below the exterior surface (Fig 2a, 6a, a narrow band of untampered martensite which corresponds to the intermediate portion 65 shown in FIG. 2a, forms immediately behind the deposited layer, 0078) and the cladding material (60) bonded to the exterior surface; the removing step includes grinding a portion of the blank to form the cutting edge (Fig 3, step 391, grinding, 0080).
With respect to the limitations of claims 11 and 15, Culf teaches the cladding material is applied to the first broad face of the blank adjacent to the edge face (Fig 6B, cladding material on broad face); each of the first and second broad faces is planar and the first and second broad faces extend substantially parallel to each other (see Figs 5, 6a, 6b).
With respect to the limitations of claims 12 and 13, Culf having a stratum of martensite and applied cladding material in view of the taper face forming a cutting edge being located at an apex of an acute angle formed by one of the broad faces of Zuidervaart fully discloses the stratum of martensite is formed in a position adjacent to the first broad face and the taper face of the blank such that the stratum of martensite is located adjacent to the apex of the acute angle; the removing of the portion of the blank at the edge face to provide the taper face produces a section of the applied cladding material extending beyond the taper face of the blank because the modifying the razor blade of Culf where the applied cladding material forms a stratum of martensite in the base workpiece (Fig 2a, 6a, a narrow band of untampered martensite which corresponds to the intermediate portion 55/65 shown in FIG. 2a, forms immediately behind the deposited layer, 0078) with the alternative taper face forming a cutting edge (Fig 3, facet surface 43, 0020) being located at an apex of an acute angle formed by one of the broad faces of Zuidervaart would result in the stratum of martensite being located adjacent to the apex of the acute angle.  Additionally, the cladding material applied to the broad faces of Culf (Fig 6b) with the alternative taper face forming a cutting edge (Fig 3, facet surface 43, 0020) being located at an apex of an acute angle formed by one of the broad faces of Zuidervaart would also result in the cladding material extending beyond the taper face of the blank when the taper face of Zuidervaart is formed by the removing step of Culf (Fig 3, step 391, grinding, 0080; Figs 6c, 6d, 0064, after grinding).
With respect to the limitations of claim 14, Culf in view of Zuidervaart discloses the removing of the portion of the blank at the edge face to provide the taper face forms the taper face with a substantially planar extent extending from the first opposite broad face to the second opposite broad face (Zuidervaart, Fig 3, facet surface 43).
With respect to the limitations of claim 16, Culf teaches a method of treating material of a cutting element (title, abstract), the method comprising: providing a piece of material to form a blank (Figs 3-6, first material, steel strip 400, 0040) for the cutting element, the blank having an exterior surface and a substrate of the material below the exterior surface of the blank (Figs 4-6, strip 400 having exterior surface and inner substrate), the exterior surface including opposite first and second broad faces and an edge face extending between the first and second broad faces (Fig 5, 6a, 6b, strip 400 having two side faces and top edge face); the first and second broad faces each being planar and extending substantially parallel to each other (Fig 5, 6a, 6b, strip 400 having two side faces); applying a cladding material (Fig 5, feed powder 542, 0056) to at least a portion of the blank (400) utilizing a laser (Fig 5, beam of radiation 55, laser, 0054, 0056) to bond a cladding powder to the exterior surface of the blank (0037, 0060, 0061, the powder is able to rapidly melt under the action of the laser beam), a beam of the laser impinging on the exterior surface of the blank at a spot on the exterior surface (Fig 5, shows laser beam spot impinging on top surface of strip 400), the cladding material being applied to the first broad face of the blank adjacent to the edge face (Fig 6B, cladding material on broad face), the application including: selecting and utilizing a power level of the laser and a rate of movement of the spot of the laser across the exterior surface (0054, 0076, [e.g. energy, power, frequency of the radiation pulses] and the rate of passage of the strip 400 beneath the focused beam of radiation 555) which is effective to form a stratum of martensite in the substrate of the material below the exterior surface (Fig 2a, 6a, a narrow band of untampered martensite which corresponds to the intermediate portion 55/65 shown in FIG. 2a, forms immediately behind the deposited layer, 0078) and the cladding material bonded to the exterior surface (deposition of the second material 60, 0033); and removing a portion of the blank at the edge face to provide a taper face (Fig 3, step 391, grinding, 0080; Figs 6c, 6d, 0064, after grinding) extending between the first and second opposite broad faces (Figs 6c, 6d, shows tapered edges between opposite broad faces and forming a cutting edge on the cutting element with a portion of the stratum of martensite exposed (Figs 6c, 6d, shows exposed martensite 55/65) at the cutting edge.
Culf discloses the claimed invention except for the cutting edge being located at an apex of an acute angle formed by one of the broad faces and the taper face formed by the removing of the portion of the blank such that the stratum of martensite is located adjacent to the first broad face and the taper face of the blank and located adjacent to the apex of the acute angle.
However, Zuidervaart discloses the cutting edge (Fig 3, cutting edge 7, 0020) being located at an apex of an acute angle formed by one of the broad faces (side face 37, 0020) and the taper face (facet surface 43, 0020) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of treating material of a razor blade cutting element having a cutting edge with the cutting edge being located at an apex of an acute angle formed by one of the broad faces and the taper face of Zuidervaart for the purpose forming a known razor blade configuration having an alternative chisel-shaped tip angle (0009).
Additionally, Culf having a stratum of martensite and applied cladding material in view of the taper face forming a cutting edge being located at an apex of an acute angle formed by one of the broad faces of Zuidervaart fully discloses the stratum of martensite is formed in a position adjacent to the first broad face and the taper face of the blank such that the stratum of martensite is located adjacent to the apex of the acute angle because the modifying the razor blade of Culf where the applied cladding material forms a stratum of martensite in the base workpiece (Fig 2a, 6a, a narrow band of untampered martensite which corresponds to the intermediate portion 55/65 shown in FIG. 2a, forms immediately behind the deposited layer, 0078) with the alternative taper face forming a cutting edge (Fig 3, facet surface 43, 0020) being located at an apex of an acute angle formed by one of the broad faces of Zuidervaart would result in the stratum of martensite being located adjacent to the apex of the acute angle. 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being obvious over Culf (US 2012/0060379) and Zuidervaart (US 2002/0088122) as applied to claim 1, further in view of Campbell (US 2014/0090537).
With respect to the limitations of claims 5 and 8, Culf discloses additionally comprising tempering (Fig 3, step 370, tempering, 0047) at least a portion of the blank (400) prior to the step of applying a cladding material (Fig 3, step 390, deposition station, 0051).  Culf in view of Zuidervaart discloses the claimed invention except for the tempering step comprising annealing at least a portion of the blank; the tempering step additionally comprising austempering at least a portion of the blank.  However, Campbell discloses the tempering step comprises annealing at least a portion of the blank (0060, any type of heat treatment process may be used to temper the blade including, but not limited to, annealing); the tempering step additionally comprising austempering (0060, 0061, austempering) at least a portion of the blank is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of treating material of a cutting element of Culf in view of Zuidervaart having a tempering step prior to the step of a applying cladding material with the tempering step comprising annealing at least a portion of the blank; the tempering step additionally comprising austempering at least a portion of the blank of Campbell for the purpose of providing a known heat treatment that allows the cutting blade to have a desired tensile strength, modulus of elasticity, and hardness so that the blade is durable and the cutting edge does not chip or crack (0060).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Culf (US 2012/0060379) in view of Zuidervaart (US 2002/0088122) and Campbell (US 2014/0090537) as applied to claims 1 and 5, further in view of Chinella (US 2019/0055632).
With respect to the limitations of claims 6 and 7, Culf in view of Zuidervaart and Campbell discloses the claimed invention except for additionally comprising heat treating at least a portion of the blank after the step of annealing at least a portion of the blank; the heat treating step includes austempering the at least a portion of the blank.  However, Chinella discloses additionally comprising heat treating (Fig 1A, tempering 200, 0012, 0087) at least a portion of the blank after the step of annealing (Fig 1A, step 140, stress relief anneal, step 150, soften anneal, 0087) at least a portion of the blank; the heat treating step includes austempering (austempering, 0012, 0085, 0086, claim 12) the at least a portion of the blank is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of treating material of a cutting element of Culf in view of Zuidervaart and Campbell having a tempering, annealing step prior to the step of a applying cladding material with additionally comprising heat treating at least a portion of the blank after the step of annealing at least a portion of the blank; the heat treating step includes austempering the at least a portion of the blank of Chinella for the purpose of providing a known tempering step after annealing that refines the material grain size (0087) to provide a desired tensile strength, modulus of elasticity, and hardness.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Culf (US 2012/0060379) in view of Zuidervaart (US 2002/0088122) as applied to claim 1, further in view of Wang (US 2019/0210150).
With respect to the limitations of claim 9, Culf in view of Zuidervaart discloses the claimed invention except for additionally comprising tempering the blank after applying the cladding material to the blank.  However, Wang discloses additionally comprising tempering the blank after applying the cladding material to the blank (Abstract, 0026, 0027, 0059, 0061) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of treating material of a cutting element of Culf silent to tempering the blank after applying the cladding material to the blank with tempering the blank after applying the cladding material to the blank of Wang for the purpose of providing a known heat treatment that relieves welding stress of the welding portion (0059).

Response to Amendments
Claims 1 and 3 have been amended. 
Claims 11-16 are new.
Claims 1-16 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/15/2022, with respect to the rejection of claims 1, 4 and 10 under 35 U.S.C 102 (a)(1)/(a)(2) as being anticipated by Culf (US 2012/0060379) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Culf (US 2012/0060379) and Zuidervaart (US 2002/0088122) as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
11/7/2022